Citation Nr: 1525506	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  06-17 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for bipolar disorder. 

(The issue of entitlement to a rating greater than 20 percent for fracture, right distal tibia and fibula is the subject of a separate Board decision)


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother




ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had service in the Army Reserves with active duty for training (ACDUTRA) service from February 1980 to August 1980 and in the Army National Guard from September 1984 to November 1989. The Veteran had active duty service from January 1990 to August 1993. The Veteran is barred from receiving VA benefits for this period of service between January 1990 and August 1993 as his service was characterized as dishonorable. 

This matter came to the Board of Veterans' Appeals (Board) from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which addressed the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for bipolar disorder.

In September 2012, the Veteran and his mother testified via videoconference before the undersigned Acting Veterans Law Judge. A transcript of the hearing has been associated with the claims file. 

Most recently, in January 2013, the Board remanded the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for bipolar disorder, for additional development. The file has now been returned to the Board for further consideration. The Board notes that at that time, the Veteran was represented by The American Legion in all his claims before the Board, which included at that time, in pertinent part, entitlement to compensation under 38 U.S.C.A. § 1151 for bipolar disorder and entitlement to a rating greater than 20 percent for fracture, right distal tibia and fibula. Since that time, however, in April 2013, the Veteran submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of a private attorney, limited to the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for bipolar disorder. Thus, the Board will address the issue of entitlement to a rating greater than 20 percent for fracture, right distal tibia and fibula, in a separate decision. 

The Veteran's attorney, in recent submission, has asserted entitlement to service connection for bipolar disorder, both as directly related to service and as secondary to his fracture, right distal tibia and fibula. This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ) during the current appellate period. Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

At the time of the Board's January 2013 remand, it directed the AOJ to forward the Veteran's claims file to obtain an opinion as to whether he had an additional disability as a result of his participation in the Vocational Rehabilitation program in Phoenix, Arizona. If the examiner answered the Board's inquiry in the affirmative, the Board also sought an opinion as to the specific disability present and the cause of such, the failure of VA personnel to timely diagnose the Veteran's psychiatric disability, carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on VA's part in furnishing medical treatment, or an event not reasonably foreseeable. The examiner was requested to provide a complete rationale for any opinion expressed, based on his or her clinical experience, medical expertise, and established medical principles, and was requested that if an opinion could not be made without resort to speculation, to provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

In a November 2013 opinion, the examiner reported that the Veteran did not have an additional disability as a result of his participation in the Vocational Rehabilitation program in Phoenix, Arizona. The examiner did not discuss the issue further; significantly, the examiner did not provide a complete rationale for the opinion expressed. Instead, the examiner simply copied a series of treatment notes into the opinion report. The opinion is thus inadequate and on remand, the AOJ should forward the claims file to the examiner who rendered the November 2013 for an addendum. A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268 (1998).

In this regard, the Board notes that it appears that the Veteran's work with the VA Vocational Rehabilitation program in Phoenix, Arizona, is represented by only a few records currently associated with the claims file. On remand, to make certain that the entire record is reviewed; the AOJ should obtain and associate the Veteran's complete VA Vocational Rehabilitation folder with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's complete VA Vocational Rehabilitation folder. If no additional records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

2. Then, refer the case to a VA physician who submitted the November 2013 VA medical opinion for an addendum that sufficiently addresses the Board's queries as to the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for bipolar disorder, specifically, a VA medical opinion that is supported by rationale. The claims file, including this remand, must be made available to the examiner for review. After reviewing the record, the physician is requested to provide an opinion as to the following questions:

a. Does the Veteran have an additional disability as a result of his participation in the Vocational Rehabilitation program in Phoenix, Arizona? If so, identify the specific disability. Was the additional disability caused by the failure of VA personnel to timely diagnose the Veteran's psychiatric disability?

b. If the answer to (a) is yes, is it at least as likely as not (probability of at least 50 percent) that the proximate cause of the additional disability was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on VA's part in furnishing medical treatment? or,

c. If the answer to (a) is yes, is it at least as likely as not (probability of at least 50 percent) that the proximate cause of the additional disability was due to an event not reasonably foreseeable? 

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. After any additional development, the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for bipolar disorder should be readjudicated. If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues. An appropriate period of time should be allowed for response by the Veteran and his attorney. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




